Hon. T. M. Trlmble                             Opinion No. O-4670
First   Assistant State Super-                 R~I Employment of school
lntendent   of Pub110                          supervisor by county super-
Instruction                                    lnt endent
Austin,       Texas
Dear Sir!
              We have received    your letter    of recent   date ln which
you ask the opinion       of this  department    whether   a county super-
intendent     may employ as “Rural Supervisor”        a person who 1s his
first   cousin.     We assume that you have reference        to the employ-
ment of a supervisor       under Article    2700.1,   VernonDs Annotated
Civil   Statutes    (Acts 1941, 47th Leg., H.B. 364)
                Section    2 of Article        2700.1    provides      as follows:
               “Section     2 o The County Superintendent             of Public
       Instruction       may, with the approval         of the County Board
       of Educatfon,        employ one or more school supervfsors                 to
       assist     in planning 9 outlining       9 and supervlslng        the work
       of the ?ublic        Free Schools     in the county which is under
       the supervision         of the County Superintendent            of Public
       Instructfon.         Said supervlsor      or supervisors        shall    at
       all times work under the supervision                and direction        of
       the County Superintendent            of Public    Instructfon,        as
       other assistants         are required     to do and must have evl-
       dence of proficiency           fn rural   schoo i supervlsion         and
       must be the holder          of at least     a Bachelor     of Science
       Degree or higher.           Such supervisor      or supervisors        may
       receive      a salary    of not to -exceed Two Thousand Dollars
       ($2,000)      per annum, to be paid out of the same funds
       and in the same manner as that              of the County Superfnten-
       dent of Public        Instruction     and other assistants.”
                Article    4329 Vernon’s         Annotated     Penal    Code,   reads    as
follows:
                   “No officer     of this State        or any officer        of any
          district,     county,     city,    precinct,       school district,       or
          other municipal         subdivision      of this State,        or any offi-
          cer or mem,ber of        any State,      district)      county,     city,
          school di.strict        or other municipal          board,   or judge of
Hon. T. M. Trlmble,          page    2   (O-4670)



      any   court,      created     by or under      authorf.ty       of   any
      general        or special     law of this      State        or any mem-
      ber of the   Legislature,    shall            appoln?      or vote     for
      or oonflrm   the appointment     to           any OSfioe,     poeltion:
      clerkship,   employment or duty,               of any person       re-
      lated within    the eeoond   degree            by affinity     or within
      the third    degree by consanguinity         to the person so
      appolntlng    or so voting,     or to any other member of
      any such board,     the Legislature,        or court of which
      such person so appointing          or voting may be a member,
      when the salary,      fees,   or compensation      of such ap-
      pointee    is to be paid for, directly         or indirectly,
      out of or from public       funds or fees of office           of any
      kind or character      whatsoever.       Acts 1909,   p* 85,
      Acts 1915, po 149.”
           We see that under Section    2 of Article    2700.1 the
county superintendent   may employ supervisors     with the approval
of the county board.     While such approval   is required    by the
article,  nevertheless  the actual  authority    of appointment    or
employment is vested   in the county superintendent.
              We also see that a salary       1s provlded     for such super-
visors,     payable   out of public    funds.    The provlslons    of Article
432, supra,      are therefore   applicable    to the employment of such
supervisors      by the county superintendent.
             First     cousins    are related     in the second degree by con-
sanguinity.       You are, therefore,         advised    that the employment by
a county superintendent           of hfs first      cousin as school super-
visor    is prohibited       by the nepotism      laws of thls State.     It fol-
lows that your question           Is answered     in the negative.

                                            Very     truly   yours,
                                            ATTOBNEYGENERALOF TEXAS

                                            By /s/      George W. Sparks
                                            George      W. Sparks, Assistant
APPROVED JUL 14, 1942
/s/ Gerald C. Mann
ATTORNEYGENEiAL OF TEXAS
APPROVED: OPINION COMMITTEE
BY:       BWB, CHAIRMAN
GWS:ba:wb